Opinion by
Mr. Justice Brown,
In view of the admitted and undisputed facts in this case — to say nothing of those correctly found by the court below — not a word is needed from us in vindication of its surcharge of the executors with 1,494 shares of the capital stock of the Ferdinand Goetz Sons’ Company. From the time the inventory was filed, Frederick W. Goetz, one of the executors, with a due sense of fidelity to his father’s estate, insisted that these shares belonged to it, and not to them, and it is almost inconceivable that his co-executor, the appellant, should claim to be the individual owner of one-half of them. From the day the 1,494 shares were issued they formed part of the estate of the testator and were held in trust for it by his son and son-in-law. To enter upon any discussion to show that this is so would be a work of supererogation. The facts speak for themselves, and, without saying more, appellant’s complaint of the surcharge is dismissed.
For the reasons stated in sustaining the appeal of Frederick W. Goetz, executor, 236 Pa. 630 filed herewith, appellant’s fifth and seventh assignments are sustained. The first, second, third, fourth, sixth and eighth are dismissed, the costs on this appeal to be paid by the estate.